Clark, J.
The instruction asked by appellant and refused by the court, though not a full and exact exposition of the law applicable to the particular facts, served at least to direct the special attention of the court to a palpable omission in the main charge, and should have been given with proper additions and explanations.
There was certainly evidence before the court and jury which tended directly to establish an honest acquisition of the stolen animal by the defendant, and the court had no more authority to withdraw its consideration from the jury, under an appropriate instruction, than it had to decide the issue of fact joined between the State and the defendant. Heath v. The State, 7 Texas Ct. App. 464; Smith v. The State, 7 Texas Ct. App. 382. That the finding was materially affected by such omission is manifest from the question asked by the jury after they had retired for deliberation.
The judgment is reversed and the cause remanded.

Reversed and remanded.